—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 21, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a head bank teller, became an employee of Astoria Federal Savings Bank after claimant’s former employer and Astoria Bank (hereinafter the employer) merged. Approximately two weeks after the merger, claimant’s employer placed her on probation for three months due to various incidents of insubordination and unprofessional leadership style. Claimant, feeling that she was being harassed and fearing termination, informed her employer that she was resigning.
It is well settled that neither a supervisor’s criticism of an employee’s work product (see, Matter of Mielewski [Sweeney], 227 AD2d 805) nor quitting in anticipation of discharge (see, Matter of Chick [Hudacs], 209 AD2d 812) constitutes good cause for leaving employment. Additionally, claimant’s contention that her medical condition caused her to leave her employment is without merit inasmuch as claimant’s physician never advised her to resign from her position (see, Matter of Cooper [Sweeney], 232 AD2d 678). We find that the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left her employment without good cause is supported by substantial evidence and must be affirmed.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.